DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
This action is in response to application filed on May 2, 2022. Claims 1-18 are pending for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,370,391 (reference application) respectively. Claims 1-18 are generally broader than the respective claims 1-18 in U.S. Patent No. 11,370,391.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (the court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent); In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970) (generic application claim specifying "meat" is obvious double patenting of narrow patent claim specifying "pork").
Reference application claim 1 corresponds to instant claim 1, 
reference application claim 2 corresponds to instant claim 2, 
reference application claim 3 corresponds to instant claim 3, 
reference application claim 4 corresponds to instant claim 4, 
reference application claim 5 corresponds to instant claim 5, 
reference application claim 6 corresponds to instant claim 6, 
reference application claim 7 corresponds to instant claim 7, 
reference application claim 8 corresponds to instant claim 8, 
reference application claim 9 corresponds to instant claim 9,
reference application claim 10 corresponds to instant claim 10,
reference application claim 11 corresponds to instant claim 11,
reference application claim 12 corresponds to instant claim 12, 
reference application claim 13 corresponds to instant claim 13, 
 reference application claim 14 corresponds to instant claim 14,
 reference application claim 15 corresponds to instant claim 15,
reference application claim 16 corresponds to instant claim 16,
reference application claim 17 corresponds to instant claim 17, and
reference application claim 18 corresponds to instant claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 4, 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang: US 2021/0001887) in view of Albornoz (US 2015/0310742A1).
Regarding claim 1,Wang teaches a computer-implemented method for adjusting control of a vehicle having one or more autonomous operation features in response to identifying an unauthorized individual in the vehicle or initiating entry to the vehicle, comprising: 
receiving, by at least one processor of a vehicle, a signal from at least one sensor or transmitter associated with the vehicle (para 48, the vehicle interior video information may be a video acquired by a video acquisition apparatus arranged on the autonomous driving vehicle and para 57);
identifying, by the at least one processor, an individual in the vehicle or initiating entry to the vehicle based upon the signal received from the at least one sensor or transmitter associated with the vehicle (para 49-50, face information of the predetermined passenger may be pre-stored in the executing body. In this regard, the executing body may perform face detection, face recognition and other processing on passengers in the vehicle interior video information. Whether the predetermined passenger is in the autonomous driving vehicle is determined based on a processing result); 
determining, by the at least one processor, that the individual is not authorized to be in the vehicle (para 54-55, based on the recognized action, whether the predetermined passenger is in an abnormal status is determined … a non-working status of performing actions such as using a mobile phone or sleeping and para 59, recognize an action of each passenger in the autonomous driving vehicle based on the above vehicle interior video information, and determine whether any passenger has made a predetermined abnormal action (such as a dangerous action) based on the action); and
adjusting, by the at least one processor, control of the vehicle based upon the determination that the individual is not authorized to be in the vehicle by executing a predetermined emergency operation (para 56, the second control instruction may be used for controlling the autonomous driving vehicle to play preset prompt information. The prompt information may be used for prompting the predetermined passenger that he/she is in the abnormal status, which may cause the autonomous driving vehicle and other passengers to be in unsafe status. And para [0060] Then, in response to determining that the autonomous driving vehicle includes the passenger with the abnormal behavior, the executing body may send a third control instruction to the autonomous driving vehicle. Here, the third control instruction may be used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior …, ending alarm information including the identification and the location of the vehicle to the public safety agency. ).
Wang does not explicitly disclose emergency operation is by applying brakes of the vehicle. 
However, the preceding limitation is known in the art of vehicular safety system. Albornoz teaches a vehicular safety system (abstract) that executes the emergency operation by applying brakes of the vehicle when the vehicle is stolen or hijacked i.e. when the individual is not authorized to be in the vehicle (para 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply brakes of the vehicle as emergency operation as taught by Albornoz in order to safely disable the vehicle (Albornoz: para 70).

Regarding claim 12, Wang teaches a computer system configured to adjust control of a vehicle having one or more autonomous operation features in response to identifying an unauthorized individual in the vehicle or initiating entry to the vehicle, the computer system comprising one or more local or remote processors, transceivers, and/or sensors configured to: 
receive a signal from at least one sensor or transmitter associated with a vehicle (para 48, the vehicle interior video information may be a video acquired by a video acquisition apparatus arranged on the autonomous driving vehicle and para 57); 
identify an individual in the vehicle or initiating entry to the vehicle based upon the signal received from the at least one sensor or transmitter associated with the vehicle (para 49-50, face information of the predetermined passenger may be pre-stored in the executing body. In this regard, the executing body may perform face detection, face recognition and other processing on passengers in the vehicle interior video information. Whether the predetermined passenger is in the autonomous driving vehicle is determined based on a processing result); 
determine that the individual is not authorized to be in the vehicle (para 54-55, based on the recognized action, whether the predetermined passenger is in an abnormal status is determined … a non-working status of performing actions such as using a mobile phone or sleeping and para 59, recognize an action of each passenger in the autonomous driving vehicle based on the above vehicle interior video information, and determine whether any passenger has made a predetermined abnormal action (such as a dangerous action) based on the action); and 
adjust control of the vehicle based upon the determination that the individual is not authorized to be in the vehicle (by executing a predetermined emergency operation (para 56, the second control instruction may be used for controlling the autonomous driving vehicle to play preset prompt information. The prompt information may be used for prompting the predetermined passenger that he/she is in the abnormal status, which may cause the autonomous driving vehicle and other passengers to be in unsafe status. And para [0060] Then, in response to determining that the autonomous driving vehicle includes the passenger with the abnormal behavior, the executing body may send a third control instruction to the autonomous driving vehicle. Here, the third control instruction may be used for controlling the autonomous driving vehicle to execute a predetermined emergency operation for the passenger abnormal behavior …, ending alarm information including the identification and the location of the vehicle to the public safety agency. ).
Wang does not explicitly disclose emergency operation is by applying brakes of the vehicle. 
However, the preceding limitation is known in the art of vehicular safety system. Albornoz teaches a vehicular safety system (abstract) that executes the emergency operation by applying brakes of the vehicle when the vehicle is stolen or hijacked i.e. when the individual is not authorized to be in the vehicle (para 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply brakes of the vehicle as emergency operation as taught by Albornoz in order to safely disable the vehicle (Albornoz: para 70).

Regarding claim 4, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein adjusting control of vehicle comprises disabling the vehicle by ceasing to supply power to at least one component of an engine of the vehicle (Albornoz: para 70, safely disable the vehicle (for instance by gradually reducing fuel supply, ).

Regarding claim 5, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein adjusting control of vehicle comprises sending an alert to a law enforcement agency (Wang, para 60, sending alarm information including the identification and the location of the vehicle to the public safety agency.).

Regarding claim 11, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein the determining that the individual is not authorized to be in the vehicle comprises receiving biometric data of the individual (Wang; para 50, face detection).

Regarding claim 14, the combination of Wang and Albornoz teaches the computer system of claim 12, wherein adjusting the control of the vehicle comprises disabling the vehicle by ceasing to supply power to at least one component of an engine of the vehicle (Albornoz: para 70, safely disable the vehicle (for instance by gradually reducing fuel supply, ).

Regarding claim 15, the combination of Wang and Albornoz teaches the computer system of claim 13, wherein the one or more local or remote processors, transceivers, and/or sensors are further configured to send an alert to a law enforcement agency (Wang, para 60, sending alarm information including the identification and the location of the vehicle to the public safety agency).

Claims 2, 3, 6, 7, 10, 13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Albornoz and further in view of Reymann et al. (Reymann: US 2019/0061619).
Regarding claim 2, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein: the identifying of the individual comprises creating, by the one or more processors, a profile of the individual by using a facial recognition technique (Wang: para 50).
Wang or Albornoz does not explicitly disclose the determining that the individual is not authorized to be in the vehicle comprises: (i) receiving, by the one or more processors, a profile of a person authorized to be in the vehicle; and (ii) comparing, by the one or more processors, the profile of the person authorized to be in the vehicle with the profile of the individual to determine that the individual is not authorized to be in the vehicle.
However, in the same field of endeavor, Reymann teaches detecting improper behavior by a passenger on an autonomous vehicle, communicate a notification to the passenger that the improper behavior was detected (abstract) and wherein: the identifying of the individual comprises creating, by the one or more processors, a profile of the individual by using a facial recognition technique and the determining that the individual is not authorized to be in the vehicle comprises: (i) receiving, by the one or more processors, a profile of a person authorized to be in the vehicle; and (ii) comparing, by the one or more processors, the profile of the person authorized to be in the vehicle with the profile of the individual to determine that the individual is not authorized to be in the vehicle (Reymann: para 44, The facial detection and video analytics system 424 can also check the faces of passengers on-board against a locally held database of persistent fare evaders or people otherwise wanted by the police or security forces. This information may be sent to the remote driver who may determine, what, if any actions are to be taken based on the user's identity and/or behavior. Similarly, the facial detection and video analytics system 424 may be used for facial recognition for biometric authentication purposes, which may allow passengers to validate their access on the vehicle using only their faces rather than (or in addition to) a convention fare media).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reymann in order to allow passengers to validate their access on the vehicle using only their faces rather than (or in addition to) a convention fare media (Reymann: para 44).
 
 Regarding claim 3, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein the determining that the individual is not authorized to be in the vehicle comprises determining that the individual is: making a dangerous action (Wang: para 59, determine whether any passenger has made a predetermined abnormal action (such as a dangerous action)).
Wang or Albornoz does not explicitly disclose lighting a fire;  smoking; committing an illegal activity; vandalizing the vehicle; inebriated; or harming another person in the vehicle.
However, in the same field of endeavor, Reymann teaches detecting improper behavior by a passenger on an autonomous vehicle, communicate a notification to the passenger that the improper behavior was detected (abstract) and wherein the determining that the individual is not authorized to be in the vehicle comprises determining that the individual is: vandalizing the vehicle; inebriated; or harming another person in the vehicle (para 56-57,  evasion, vandalism, theft, aggressive behavior toward other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reymann as a known abnormal passenger activities in the base device of autonomous vehicle carrying passengers with the predictable result of notification and taking corrective actions.

 Claim 13 is rejected for the same reason for claim 3 above.

Regarding claim 6, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, wherein adjusting control of vehicle comprises sending, by the one or more processors, to a law enforcement agency, an alarm (Wang, para 60, sending alarm information including the identification and the location of the vehicle to the public safety agency.).
Wang or Albornoz does not explicitly disclose sending a video stream depicting an interior of the vehicle.
However, in the same field of endeavor, Reymann teaches detecting improper behavior by a passenger on an autonomous vehicle, communicate a notification to the passenger that the improper behavior was detected (abstract) and sending a video stream depicting an interior of the vehicle (para 58, This may be done by the remote driver monitoring the passenger using a video feed from one or more imaging sensors and/or monitoring other sensor data, such as validation result data. If the remote driver (or in some embodiments, video analytics) determines that the improper behavior has persisted, an image and/or video of the passenger may be recorded … the remote driver may initiate a video call with the passenger).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reymann in order to monitor the passenger’s persistence of the improper behavior (Reymann: para 58).

Claim 16 is rejected for the same reason for claim 6 above.

Regarding claim 7, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein adjusting control of vehicle comprises sending, to a mobile device of the individual, an alert informing the individual that the individual is not authorized to be in the vehicle.
However, in the same field of endeavor, Reymann teaches detecting improper behavior by a passenger on an autonomous vehicle, communicate a notification to the passenger that the improper behavior was detected (abstract) and wherein transmitting an alert or adjusting control of vehicle comprises sending, to a mobile device of the individual, an alert informing the individual that the individual is not authorized to be in the vehicle (Reymann: para 58, the notification can be sent to a mobile wireless device of the passenger, such as a textual message via an email, SMS message, push notification via a transit application on the mobile wireless device, and/or other electronic message. In some embodiments, in addition or alternative to the textual message, an audio and/or haptic indication may be sent to the mobile wireless device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reymann as a known implementation in the base process of notifying the passenger with the predictable result of the passenger’s awareness of his/her own improper behavior.
 
Claim 17 is rejected for the same reason for claim 7 above.

Regarding claim 10, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, but does not explicitly disclose wherein the determining that the individual is not authorized to be in the vehicle comprises receiving a short-range wireless communication from a mobile device of the individual.
However, in the same field of endeavor, Reymann teaches detecting improper behavior by a passenger on an autonomous vehicle, communicate a notification to the passenger that the improper behavior was detected (abstract) and wherein the determining that the individual is not authorized to be in the vehicle comprises receiving a short-range wireless communication from a mobile device of the individual (Reymann: para 29, The card reader 206 may be configured to wirelessly receive data from fare media, such as by using NFC, other RFID signals, magnetic stripe reader, barcode reader, and/or other reader for wirelessly reading and/or writing data to a fare media. The data read from the fare media may be locally validated by the card reader 206 and/or connected validation processor and/or by communicating all or part of the data to a ticketing back office for remote, centralized validation of the fare media. And para 44, heck the faces of passengers on-board against a locally held database of persistent fare evaders).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Reymann in order to prevent fare evasion (Reymann: para 53).

Claim 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Liu (US 20190009786 A1).
Regarding claim 8, the combination of Wang and Albornoz teaches the computer-implemented method of claim 1, controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects (Wang: para 64,).
Wang does not explicitly disclose wherein transmitting an alert or adjusting control of vehicle comprises activating an auditory alarm system of the vehicle to inform passengers of the vehicle to exit the vehicle because of a dangerous situation.
However, Liu teaches apparatus for monitoring conditions associated with a vehicle or an occupant of the vehicle (abstract) and wherein transmitting an alert or adjusting control of vehicle comprises activating an auditory alarm system of the vehicle to inform passengers of the vehicle to exit the vehicle because of a dangerous situation (para 32, if the content of certain harmful substances, such as carbonic monoxide, exceeds the safe limit, vehicle safety monitor 11 may generate an alarm sound, reminding occupants of vehicle 10 to leave vehicle 10.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu as a known implementation in the base process of notifying the dangerous condition to the vehicle occupants with the predictable result of the occupants’ safety.

Claim 18 is rejected for the same reason for claim 8 above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Albornoz and Liu further in view of Sasaki (Sasaki: JP 3890747 B2, see machine translation attached).
Regarding claim 9, Wang teaches the computer-implemented method of claim 1, controlling the autonomous driving vehicle to execute a predetermined emergency operation for burning of objects (Wang: para 64,).
Wang does not explicitly disclose wherein adjusting control of vehicle comprises audibly broadcasting an instruction for the individual to exit the vehicle, and wherein the audibly broadcasted instruction includes a name of the individual and is above a predetermined decibel level.
However, Liu teaches apparatus for monitoring conditions associated with a vehicle or an occupant of the vehicle (abstract) and wherein transmitting an alert or adjusting control of vehicle comprises audibly broadcasting an instruction for the individual to exit the vehicle (para 32, if the content of certain harmful substances, such as carbonic monoxide, exceeds the safe limit, vehicle safety monitor 11 may generate an alarm sound, reminding occupants of vehicle 10 to leave vehicle 10.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu as a known implementation in the base process of notifying the dangerous condition to the vehicle occupants with the predictable result of the occupants’ safety.
The combination of Wang and Liu does not explicitly disclose wherein the audibly broadcasted instruction includes a name of the individual and is above a predetermined decibel level.
However, the preceding limitation is known in the art of vehicular audio output devices. Sasaki teaches a control device that operates a predetermined device such as an information search device or a voice output device (para 1) and wherein the audibly broadcasted instruction includes a name of the individual and is above a predetermined decibel level (para [0142], Taro and para [0143] When the vehicle stops from the running state, the agent utters a warning such as “Stopped. Taro, please check the back and open the door when you go out of the car.” and see also 146. It is inherent that the audio output is loud enough for the occupant to hear the announcement i.e. above a predetermined decibel level compared to a whisper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sasaki as a known implementation in the base device of the audio output device with the predictable result of making the occupants aware of the situation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687